Per Curiam.
—It did not appear before the learned judge who granted the motion below, that the attorney who appeared for the plaintiff had an interest in the claim in action. This fact appeared by admission on the argument of the appeal. It is inconsistent with the spirit, and in some respects with the letter, of the provisions of the Code on this subject, to allow a plaintiff to sue as a poor person, when she has parted with an interest in the claim. Particulary section 460 may be noticed. That requires, as part of the order to be made, that it shall assign to the plaintiff an attorney and counsel to prosecute the action, who must act therein without compensation. The plaintiff’s attorney did not propose such an assigment in the order, nor was one made. If the plaintiff had in the nature of her cause of action a substantial value which might be parted with for a, consideration, or to compensate her attorneys, there is no *116reason why she should be exempted from responsibility for the costs and disbursements. Section 460 leaves the granting of such an order to the discretion of the court.
Order reversed, without costs.